DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/17/2019, has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 25, 26, 31-35, and 38-40, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mhatre et al. (USPN 7,892,199).
[Claims 21, 22, and 25] Mhatre teaches a system (figure 1, item 10) for monitoring characteristics of a fluid being delivered and detecting abnormalities at an infusion site, the system comprising: 
an infusion pump (figure 1, item 100) configured for delivering a fluid; 
at least one sensor (figure 28, items 250/258), integrated with the infusion pump (figure 1, item 100), configured to generate output signals corresponding to at least one fluid characteristic (column 31, lines 61-67; column 32, lines 1-5); 
a processor (figure 17, items 240/243) in communication with the at least one sensor (figure 28, items 250/258) (column 22, lines 2-7), and configured to:
detect abnormalities in delivery of the fluid based on the output signals from the at least one sensor (figure 28, items 250/258), at least one predetermined baseline value regarding an amount of fluid to be delivered to the user, and an error threshold (column 2, lines 35-42; column 37, lines 6-34; column 41, lines 65-67; column 42, lines 1-38); 
generate outputs corresponding to said detected abnormalities (column 2, lines 35-42; column 37, lines 6-34; column 41, lines 65-67; column 42, lines 1-38);); and
detect abnormalities based on detected changing conditions along a flow path, said changing conditions indicative of fluid delivery failure, and detected via at least the output signals from the at least one sensor (figure 28, items 250/258) (column 37, lines 6-34).
[Claim 26] Mhatre teaches the limitations of claim 21, upon which claim 26 depends. Mhatre further discloses at least one of the at least one sensor (figure 28, 
[Claim 31] Mhatre teaches the limitations of claim 21, upon which claim 31 depends. In addition, Mhatre discloses a sensor housing (FIG. 34, sensor system 250 (not numbered)), comprising: 
a first connector portion (second component 137, FIG. 34) configured for connecting the sensor housing to an infusion set (FIG. 34, the needle penetrator 133 draws fluid from the infusion set which is then transfered to infusion set tubing 147 and configured to be pumped and delivered to the patient); 
a second connector portion (cap device 130, FIG. 34; the cap device 130 houses fluid channel 260' which fluidly connects to the infusion set tubing 147) configured for connecting the sensor housing to a pump (FIG. 34, infusion set tubing 147 is connected to a pump; see Col. 37, lines 54-59 regarding When the user is alerted to the occlusion in the flow path, the user can inspect the infusion set tubing 147 and the cannula 149 to determine if there is a repairable kink. If the occlusion is substantial, the user can suspend the operation of the infusion pump system 10 and replace the infusion set 146 with a new infusion set 146); 
a sampling cavity (capillary tube 261', FIG. 34) positioned between the first connector portion and the second connector portion (FIG. 34, the capillary tube is between the cap device 130 and second component 137), the sampling cavity in fluid communication with the first and second connector portions via first (needle penetrator 133, FIG. 34) and second channels (fluid channel 260, FIG. 34), respectively; and 

[Claim 32] Mhatre teaches the limitations of claim 31, upon which claim 32 depends.  Mhatre also teaches the sensor chamber extends orthogonally to a flow path of fluid through the first and second channels (FIG. 34, the sensor chamber housing the internal light transmissive member 254 is orthogonal to the flow path).
[Claim 33] Mhatre teaches the limitations of claim 31, upon which claim 33 depends.  Mhatre further discloses the sensor is configured for at least one of collecting and transmitting data pertaining to a fluid in the sampling cavity (FIG. 34, the light transmissive member 254 is used to determine if there is an occlusion within the system; see Col. 38, lines 23-28, regarding The pressure of the medicine passing through the cap device 130 may be monitored by the optical sensor system 250 to determine if an occlusion exists downstream of the cap device 130 (e.g., if a kink or clog exists in the infusion set tubing 147 of cannula 149; note that the optical sensor system 250 (not numbered in FIG. 34) comprises the light transmissive member 254).
[Claim 34] Mhatre teaches the limitations of claim 31, upon which claim 34 depends. Mhatre also teaches a portion of the sampling cavity is defined by a sensor when the sensor is inserted into the sensor chamber (FIG. 34, the capillary tube 261' has a lower bound defined by the membrane 264' which is part of the sensor chamber comprising the air pocket 265' and the light transmissive member 254).
[Claim 35] Mhatre teaches the limitations of claim 31, upon which claim 35 depends. In addition, Mhatre discloses the sampling cavity defines an aperture configured for receiving a portion of a sensor (FIG. 34, the light transmissive member 254 is embedded within the housing).
[Claim 38] Mhatre teaches the limitations of claim 21, upon which claim 38 depends. Mhatre also teaches an infusion set (FIG. 1, with optical sensor system shown in FIG. 34) comprising: 
an interface (user interface 220, FIG. 1 ) configured for being removably attached to a patient's skin and delivering a fluid to the patient (Col. 4, lines 28-34, regarding When the controller device 200, the pump device 100 (including the cap device 130), and the fluid cartridge 120 are assembled together, the user can (in some embodiments) conveniently wear the infusion pump system 10 on the user's skin under clothing or in the user's pocket while receiving the fluid dispensed from the pump device 100); 
a sensor housing (optical sensor system 250, FIG. 1) in fluid communication with the patient interface (FIG. 34, the capillary tube 261' is fluidly connected to the membrane 264'; also see Col. 39 lines 46-50 regarding The increased pressure in the air pocket 127 can cause the flexible membrane 264 to be substantially deformed (e.g., 
a first connector portion (first component 136, FIG. 34) configured for connecting the sensor housing to the patient interface via a tube (FIG. 34, the light transmissive member 254 is connected through membrane 264' and capillary tube 261' to the needle penetrator 133 which draws from a fluid reservoir within the patient interface shown in FIG. 1); 
a second connector portion (second component 137, FIG. 34) configured for connecting the sensor housing to a pump (FIG. 34, second component 37 houses fluid channel 260' which connects the capillary tube 261' to the infusion set tubing 147 which directs the fluid into the patient); 
a sampling cavity (capillary tube 261', FIG. 34) positioned between the first connector portion and the second connector portions (FIG. 34, the capillary tube is between the first connector 136 and second component 137), the sampling cavity in fluid communication with the first and second connector portions via first (fluid channel 260', FIG. 34) and second channels (needle penetrator 133, FIG. 34), respectively; and 
a sensor chamber in fluid communication with the sampling chamber, said sensor chamber configured for receiving a sensor (FIG. 34, the capillary tube 261' is fluidly connected to the membrane 264'; also see Col. 39 lines 46-50 regarding The increased pressure in the air pocket 127 can cause the flexible 
[Claim 39] Mhatre teaches the limitations of claim 38, upon which claim 39 depends. Mhatre also teaches the sampling cavity defines an aperture configured for receiving a portion of the sensor (FIG. 34, the light transmissive member 254 is embedded within the housing).
[Claim 40] Mhatre teaches the limitations of claim 38, upon which claim 40 depends. Mhatre further discloses a needle (needle penetrator 133 comprises a sharp tip, FIG. 34) extending from the second channel (FIG. 34, the sharp distal tip is located on the end of needle penetrator 133), wherein connecting the second connector portion to the pump results in the needle piercing a fluid reservoir in the pump (FIG. 34, the needle penetrator 133 is inserted through septum 121), thereby enabling a flow of fluid from the reservoir to the infusion set (FIG. 34, once the needle penetrator 133 extends through septum 121 fluid is directed through the fluid channel 260' and into infusion set tubing 147).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mhatre et al. (USPN 7,892,199), in view of Allen et al. (PGPub 2017/0181894).
[Claim 23] Mhatre teaches the limitations of claim 21, upon which claim 23 depends.  Mhatre does not specifically disclose the sensor is configured to generate output signals corresponding to an absorption rate of the fluid at the infusion site.
However, Allen teaches a system comprising a sensor configured to generate output signals corresponding to an absorption rate of a fluid at an infusion site (paragraph [1011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the sensor taught by Mhatre, to have the claimed functionality, as taught by Allen, in order to provide increased safety and versatility, by allowing for a means by which increased fluid pressure might be detected due to medicament delivery.

Claims 24, 28, and 29, are rejected under 35 U.S.C. 103 as being unpatentable over Mhatre et al. (USPN 7,892,199), in view of Dantsker (PGPub 2016/0310663).
[Claim 24] Mhatre teaches the limitations of claim 21, upon which claim 24 depends.  Mhatre does not specifically disclose the outputs generated by the processor comprise an identified suitable reinjection site for the user based at least in part on historical fluid delivery data for the user.
However, Dantsker teaches a system (figure 1, item 100) comprising a pump (figure 1, item 104), a sensor (paragraph [0072]), and a processor (figure 1; item 106; paragraph [0062]); wherein the outputs generated by the processor comprise an identified suitable reinjection site for the user based at least in part on historical fluid 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the processor taught by Mhatre, to have the claimed functionality, as taught by Dantsker, in order to provide increased functionality and versatility, by allowing for a means by which specific medications might be injected at appropriate locations (Dantsker; paragraph [0052]).
[Claims 28 and 29] Mhatre teaches the limitations of claim 21, upon which claims 28 and 29 depend.  Mhatre does not specifically disclose the processor is further in communication with a mobile computing device via a wireless communications network.
However, Dantsker teaches a system (figure 1, item 100) comprising a pump (figure 1, item 104), a sensor (paragraph [0072]), and a processor (figure 1; item 106; paragraph [0062]); wherein the processor is further in communication with a mobile computing device (figure 14, item 1408) via a wireless communications network (figures 7 and 14), 
wherein the outputs generated by the processor are provided as alerts for display on the mobile computing device via a mobile application associated therewith, and (paragraphs [0081], [0091], [0100]),
wherein the mobile application is configured to analyze the alerts from the processor and to determine a recommended different infusion site for the user (paragraphs [0052], [0091], [0098], [0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the processor taught by Mhatre, to have the .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mhatre et al. (USPN 7,892,199), in view of Budiman (PGPub 2011/0224523).
[Claim 27] Mhatre teaches the limitations of claim 26, upon which claim 27 depends.  Mhatre does not specifically disclose the infusion set is associated with a continuous glucose monitor at the same infusion site.
However, Budimen teaches a system (figure 2, item 200) comprising an infusion set (figure 2, item 204) associated with a continuous glucose monitor (figure 2, item 212) at the infusion site (paragraphs [0003], [0033], [0040], [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the infusion set taught by Mhatre, to have been associated with a continuous glucose monitor at the infusion site, as taught by Budimen, in order to provide increased functionality and control, by allowing for real-time feedback of patient glucose levels (Budimen; paragraph [0040]).

Allowable Subject Matter
Claims 30, 36, and 37, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.